MOISE, Justice.
 In the exercise of our supervisory jurisdiction, Article VII, sec. 2, La. Constitution of 1921-LSA, writs accompanied by a stay order, were granted in this case, to review a judgment of the trial court, restraining and prohibiting the Board of Supervisors of Election for the Parish of St. James, from appointing, certifying or commissioning any person as a commissioner, or clerk, or special officer, to serve in the General Election, November 6, 1956, whose name does not appear on the list furnished to the Board by the St. James Parish Democratic Executive Committee, or by intervenor, St. James Parish Republican Executive Committee, and ordering the Board to certify to the Parish Custodian of Voting Machines three commissioners and one clerk for each polling precinct throughout the Parish of St. James, Louisiana, from such lists.
The facts of this case are identical to those of the case of Plaquemines Parish Democratic Executive Committee v. Board of Supervisors of Election for Parish of Plaquemines, 231 La. 146, 90 So.2d 868, decree handed down October 30, 1956, opinion handed down November 5, 1956, and for the reasons set forth therein:
It is Ordered, Adjudged, and Decreed that the writs issued herein be made peremptory; that the judgment of the district court be annulled, reversed, and set aside; *171that the preliminary injunction issued herein by the lower court be recalled and set aside; and that plaintiff’s suit be dismissed.
HAMITER, J., dissents.